ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
New Cingular Wireless Services, Inc.         )          ASBCA No. 59729
 dba AT&T Mobility                           )
                                             )
Under Contract No. N00244-11-D-0002          )

APPEARANCE FOR THE APPELLANT:                           Paul R. Hahn, Esq.
                                                         General Attorney

APPEARANCES FOR THE GOVERNMENT:                         Ronald J. Borro, Esq.
                                                         Navy Chief Trial Attorney
                                                        Brendan M. Klapak, Esq.
                                                         Associate Counsel
                                                         Marine Corps Systems Command
                                                         Quantico, VA

                              ORDER OF DISMISSAL

        This appeal has been settled. By email dated 21September2015, the parties
jointly moved for the dismissal of the appeal with prejudice. The parties' motion is
granted. ASBCA No. 59729 is hereby dismissed with prejudice.

       Dated: 24 September 2015                  /




                                                     Administrative Judge
                                                     Armed Services Board
                                                     of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 59729, Appeal of New
Cingular Wireless Services, Inc. dba AT&T Mobility, rendered in conformance with
the Board's Charter.

       Dated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals